Title: To Thomas Jefferson from William Thornton, 11 September 1802
From: Thornton, William
To: Jefferson, Thomas


          
            Dear Sir
            Orange County Septr. 11th. 1802—
          
          I have the honor of receiving your Letter of yesterday. I am exceedingly obliged not only by the friendly Disposition evinced, but still more so by the kind attention shewn in transmitting so soon your Directions to the Superintendant.
          We return our respectful acknowledgments for the very polite Invitation we have received to visit Monticello.—We flatter ourselves with great Enjoyment in accompanying our Friends to pay our respects to you & the Ladies of your Family. The Secretary of State, whose Movements are dependent on very remote Causes will regulate our Excursions; &, I think, from the general predisposition, our visit will not long be delayed.—
          We join in respectful Compliments to your Family.—
          Be pleased, dear Sir, to accept the assurances of my highest Consideration.—
          
            William Thornton
          
        